On November 10, 1993, the Defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Possession of a Destructive Device, a felony. It is recommended that prior to eligibility for early release or parole the defendant shall complete anger management counseling and substance abuse counseling. The defendant is designated a dangerous offender. The defendant shall receive credit for time served at Missoula County Jail from August 25, 1993, through date of sentencing, November 15,1993, in the amount of eighty-three (83) days.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Walt Hill, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10) years, Dangerous, for the offense of Possession of a Destructive Device, to ten (10) years commitment to the Department of Corrections. The Department of Corrections will have the authority to place the defendant in an appropriate institute or program. It is recommended that prior to eligibility for early release or parole the defendant shall complete anger *46management counseling and substance abuse counseling. The defendant shall receive credit for time served at Missoula Couniy Jail from August 25,1993, through date of sentencing, November 15,1993, in the amount of eighty-three (83) days.
DATED this 6th day of May, 1994.
The reason for the decision is pursuant to MCA 48-18-201(l)(e) this type of individual should be committed to the Department of Corrections for placement in an appropriate correctional institution or program. The Sentence Review Board trusts that they will make a commitment in a manner consistent with the safety of people in the community in mind.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Walt Hill, Legal Intern from the Montana Defender Project, for his assistance to the defendant and to this Court.